DETAILED ACTION
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Request for Reconsideration on 11/22/21. Applicant canceled claims 1-10, 17, and 20. Therefore, claims 11-16, 18 and 19 are currently pending in this application.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public
use, on sale or otherwise available to the public before the effective filing date of the
claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15, 18, 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Plapp et al. (US Patent 4,705,007).

With regard to claims 11, 18, 19:
Plapp discloses a method for operating an internal combustion engine, comprising the following steps:
operating the internal combustion engine including a lambda regulation which sets a fuel quantity to be injected by an injector connected to a fuel tank (10) (FIG. 2) via a fuel line in accordance with a predefined setpoint lambda value (see col. 3, lines 12-17);
at preset times, carrying out a filter (11) (see Fig. 2) cleaning operation for a fuel tank (2) ventilation (see col. 4, Lines 24-31); as a function of the presence of a release condition of the internal combustion engine (see col. 3, lines 50-55), carrying out an adaptation of the lambda regulation by adapting at least one adaptation parameter as a function of operating variables of the internal combustion engine (see col. 3, lines 65-68, col. 4, Lines 1-5);
at active filter cleaning operation and upon the presence of the release condition (see col. 3, Lines 30-40), injecting fuel using the injector connected to the fuel tank via the fuel line, wherein the operating variables which are required to carry-out the adaptation of the lambda regulation are recorded without being used for the lambda regulation (see abstract, col. 4, lines 15-23, col. 5, lines 1-7), and

    PNG
    media_image1.png
    468
    696
    media_image1.png
    Greyscale


at deactivated filter cleaning operation and presence of the release condition, the adaptation of the lambda regulation is carried out as a function of the recorded operating variables (see col. 4, lines 40-47). 

With regard to claim 12: 
Plapp discloses the method as recited in claim 11, Plapp further discloses wherein the release condition is present when the internal combustion engine is operated in a predetermined operating range (see col. 3, lines 50-55, col. 4, lines 24- 31).

With regard to claim 13:
Plapp discloses the method as recited in claim 11; Plapp further discloses wherein after activation of the filter cleaning operation, carrying out an adaptation of the lambda regulation is suppressed for a predetermined waiting time when a change of operating point is recognized after the activation of the filter cleaning operation (see col. 5, Lines 1-6).

With regard to claim 14:
Plapp discloses the method as recited in claim 11, Plapp further discloses wherein the operating variables which are recorded for the adaptation of the lambda regulation include (i) the engine speed (see col. 2, lines 1-4), (ii) a measured lambda value (see col. 2, lines 8-10), (iii) the setpoint lambda value (see col. 3, lines 53-56), (iv) a specification about an air charge in the internal combustion engine (see col. 3, lines 53-56), and (v) the supplied fuel quantity (see col. 2 ,lines 1-6).




Plapp discloses the method as recited in claim 11, Plapp further discloses wherein the at least one adaptation parameter is adapted as a function of the operating variables of the internal combustion engine to carry out an adaptation of the lambda regulation (see col. 1, lines 53-68, col. 2, lines 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Plapp et al. (US Patent 4,705,007) in view of Weirich (US 2004/0231319).
Plapp discloses the method as recited in claim 11; however, Plapp fails to disclose that a loading factor of an activated carbon filter of the fuel tank ventilation is ascertained continuously or regularly during the filter cleaning operation from a deviation of a measured lambda value from the predefined setpoint lambda value, the loading factor being taken into consideration for correction of the fuel quantity to be supplied.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Plapp by determining a loading factor of an activated carbon filter of the fuel tank ventilation continuously or regularly during the filter cleaning operation from a deviation of a measured lambda value from the predefined setpoint lambda value, and the loading factor being taken into consideration for correction of the air fuel ratio as taught by Weirich for effectively controlling the regeneration of the carbon filter of the fuel tank (see par. [0030]).

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not deemed persuasive.  Applicant argues that Plapp does not disclose “during active filter cleaning, recording variables for adaptation of lambda regulation without using them for the regulation, and then at deactivated filter cleaning operation, performing lambda regulation as a function of the recorded operating variables from the active filter cleaning operation”.  The Office respectfully disagrees.  Plapp discloses during active filter cleaning, recording variables (such as a throttle valve angle) (see col. 3, lines 13-16) for adaptation of lambda regulation without using them for the regulation (see Fig. 4, col. 4, lines 17-27), and then at deactivated filter cleaning operation, performing lambda regulation as a function of the recorded operating variables from the active filter cleaning operation (see Col. 4, Lines 40-47).  Therefore, Plapp discloses the claimed limitations in dispute.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747